013217

Case 1:18-cv-00346-LY Document 38

Filed 04/06/21 Page 1 of 4

 

 
   

Oo iden he ca
Charles McAllister

 

Debtor 1
FirstName Middle Name Last Name
Debtor 2 Patrice McAllister

 

(Spouse, if filing) FirstName MiddleName Last Name

United States Bankruptcy Court Middle District of Alabama

Case number: 20-80689

Social Security number or ITIN = xxx-xx-1020
EIN -

Social Security number or ITIN xxx-xx-0367

EIN -

 

Order of Discharge

12/15

 

IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

Charles McAllister
aka Charles Hadley McAllister, aka McAllister
Charles, aka Charles H Patrice

Dated March 31, 2021

Patrice McAllister
aka Patrice R McAllister, aka Patrice Crixell
McAllister, aka Patrice R Crixell

Bess M. Parrish Creswell
United States Bankruptcy Judge

 

Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,
and it does not determine how much money, if
any, the trustee will pay creditors.

Creditors cannot collect discharged debts

This order means that no one may make any
attempt to collect a discharged debt from the
debtors personally. For example, creditors
cannot sue, garnish wages, assert a deficiency,
or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise
in any attempt to collect the debt personally.
Creditors who violate this order can be required
to pay debtors damages and attorney's fees.

However, a creditor with a lien may enforce a
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated.
For example, a creditor may have the right to
foreclose a home mortgage or repossess an
automobile.

This order does not prevent debtors from paying
any debt voluntarily or from paying reaffirmed
debts according to the reaffirmation agreement.
11 U.S.C. § 524(c), (f).

Most debts are discharged

Most debts are covered by the discharge, but not
all. Generally, a discharge removes the debtors’
personal liability for debts owed before the
debtors’ bankruptcy case was filed.

Also, if this case began under a different chapter
of the Bankruptcy Code and was later converted
to chapter 7, debts owed before the conversion
are discharged.

In a case involving community property: Special
rules protect certain community property owned
by the debtor's spouse, even if that spouse did
not file a bankruptcy case.

For more information, see page 2 >

59104013230011

 
Case 1:18-cv-00346-LY Document 38 Filed 04/06/21 Page 2 of 4

Official Form 318 Order of Discharge : >. page 1

013217 39104013230011
Case 1:18-cv-00346-LY Document 38 Filed 04/06/21 Page 3 of 4

Some debts are not discharged
Examples of debts that are not discharged are:

¢ debts that are domestic support
obligations;

debts for most student loans;
¢ debts for most taxes;

¢ debts that the bankruptcy court has
decided or will decide are not discharged
in this bankruptcy case;

« debts for most fines, penalties,
forfeitures, or criminal restitution
obligations;

# some debts which the debtors did not
properly list;

¢ debts for certain types of loans owed to
pension, profit sharing, stock bonus, or
retirement plans; and

¢ debts for death or personal injury caused
by operating a vehicle while intoxicated.

Official Form 318

Also, debts covered by a valid reaffirmation
agreement are not discharged.

In addition, this discharge does not stop
creditors from collecting from anyone else who is
also liable on the debt, such as an insurance
company or a person who cosigned or
guaranteed a loan.

 

This information is only a general summary
of the bankruptcy discharge; some
exceptions exist. Because the law is
complicated, you should consult an
attorney to determine the exact effect of the
discharge in this case.

 

 

 

Order of Discharge page 2

59104013230020
PRI-SO104 1127.3 155 Seat: -8-CV-00346-LY Document 38 Filed 04/06/21 Page 4 of 4

Martell J. McNeal
P.O. Box 308
Opelika, AL 36803

eartt "
OcreIVEL
Lyi? *

Cy
an"

013217 13217 1 AB 0.425 78701 26 9290-1-13217

Jeadageffferedag pe] |] fgg ey eytfengeneg |g ]pe gy eypEpeefectel ply |e
United States District Court

501 West Fifth Street, Suite 1100

Austin, TX 78701-3812

 

Electronic Bankruptcy Noticing

Go Green!

Sign up for electronic notices. FREE!
Receive notices 24 X 7 and days faster
than through US Mail.

Try our new Email Link service.

To find out how, visit:
http://bankruptcynotices.uscourts.qov

013217 59104013230020
